internal_revenue_service number release date index number -------------------------- -------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-143499-08 date date -------------------------- ---------------------------------------------------- ---------------------------------------------------------------------------- date grantor_trust foundation -------------------------------------- spouse w date trust year x accountant -------------------------- year y year z year trust trust ----------------------------- --------------- ------------------- ------------------------------------------------------------------------------------- ------- ------------- ------- ----------- ------- ----------- ------- --------------------------------------------------------------------------- --------------------------------------------------------------------------------------- dear --------------------- this is in response to your submission dated date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate generation-skipping_transfer gst tax exemption we understand the facts to be as follows on date grantor created trust for the benefit of a class of discretionary beneficiaries specifically grantor’s two children their lineal_descendants and foundation grantor and spouse funded trust with a cash contribution of dollar_figurew on their respective form sec_709 united_states gift and generation- skipping transfer_tax returns grantor and spouse elected to treat the gift as made plr-143499-08 one-half by each under sec_2513 each allocated sufficient gst_exemption to the transfer such that the inclusion_ratio of trust was zero immediately_after_the_transfer on date grantor created trust it is represented that the beneficiaries and dispositive provisions of trust are identical to those of trust under article ix of each trust if the trustee is authorized to make a distribution of principal or income the distribution may be made to another trust whether or not created under the terms of the instrument provided that all of the beneficiaries of the trust receiving the distribution are persons who would have been eligible to receive the distribution had it been made outright under the trust_indenture pursuant to this authority trust was funded with a portion of the assets previously held by trust in year grantor transferred an insurance_policy to trust it is represented that the net fair_market_value of the transfer was dollar_figurex grantor reported the transfer on a form_709 filed for year that was prepared by accountant the return neither reflected the prior use of grantor’s gst_exemption nor allocated any gst_exemption to the transfer to trust in year and year grantor made additional transfers to trust it is represented that the net fair_market_value of each of the transfers was dollar_figurey and dollar_figurez respectively grantor allocated sufficient gst_exemption to each transfer such that the inclusion_ratio of trust was zero immediately after each transfer in year the trustee of trust pursuant to the authority of article ix distributed all of the assets of trust to trust under the terms of the trust the trust assets were divided into two separate shares one for the benefit of grantor’s son his lineal_descendants and foundation and the other for the benefit of grantor’s daughter her lineal_descendants and foundation it is represented that other than the creation of the separate shares the beneficiaries and dispositive provisions of trust are identical to those of trust also in year the trustee of trust pursuant to the authority of article ix distributed all of the assets of trust to trust under the terms of trust the trust assets were divided into two separate shares one for the benefit of grantor’s son his lineal_descendants and foundation and the other for the benefit of grantor’s daughter her lineal_descendants and foundation it is represented that other than the creation of the separate shares the beneficiaries and dispositive provisions of trust are identical to those of trust it is represented that all relevant parties are alive at this time that with the exception of the above described transfers no additional property has been transferred to trust sec_1 or that there have been no generation-skipping transfers from any of the trusts and that there has been no subsequent use of grantor’s gst_exemption plr-143499-08 grantor requests the following rulings that grantor be allowed an extension of time in which to make an allocation of gst_exemption to the year transfer to trust and that the inclusion_ratio of trust sec_3 and will be zero sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum estate_tax rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-143499-08 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to allocate grantor’s gst_exemption to the year transfer to trust the allocation will be effective as of the date of the transfer to trust the allocation should be made on a supplemental form_709 for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy plr-143499-08 is enclosed for this purpose we further conclude that in light of the relief granted above if sufficient gst_exemption is allocated with respect to the year transfer to trust and sufficient gst_exemption was allocated with respect to the year sec_1 and transfers to trust then the inclusion_ratio of both trust sec_1 and will be zero immediately after the transfers no property was transferred to trust sec_1 and thereafter pursuant to the terms of trust sec_1 and the trustees have now transferred the trust property to trusts with substantially identical terms trust sec_3 and no property was transferred to trust sec_3 and thereafter accordingly trust and trust will have an inclusion_ratio of zero except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ______________________________ curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
